DETAILED ACTION
This Office Action is responsive to communications of application received on 6/16/2020. The disposition of the claims is as follows: claims 1-16 are pending in this application. Claim 1 is an independent claim.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2019-112559 filed in Japan on 6/18/2019.  Receipts of the subject certified copy of the priority document from participating IP office on 7/2/2020, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/16/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2006/0204253 A1 to Mae et al.
As to claim 1, Mae discloses a recording apparatus (image forming apparatus as shown in figure 1) comprising:
an apparatus body including a recording section configured to record onto a medium (image forming body 1 of figure 1) and a discharge section configured to discharge the medium recorded by the recording section (paper ejection port 29; paragraphs 0054-0055); and
a post-processing unit (post-processing apparatus 100 of figure 1) attached to the apparatus body (1), the post-processing unit being configured to receive the medium discharged from the discharge section and perform post-processing (punching, stapling processing; paragraph 0057), wherein
the post-processing unit (100) is configured to be moved between a receiving position (second position of post-processing 100 as shown in figure 1 or figure 5b) at which the medium discharged from the discharge section is to be received (paragraph 0045) and a discharge position (first position of post-processing 100 as shown in figure 2 or figure 5c) to which the post-processing unit is moved from the receiving position and at which the medium discharged from the discharge section is discharged to the 
As to claim 4, Mae further discloses wherein the discharge position of the post-processing unit is lower than the receiving position (figures 5b-5c).
As to claim 5, Mae further discloses wherein the post-processing unit is configured to be moved from the receiving position in the direction in which the medium is discharged by the discharge section, and then moved downward to the discharge position (figures 5b-5c and paragraph 0061).
As to claim 6, Mae further discloses wherein when the post-processing unit is located at the discharge position, an upper surface of the post-processing unit serves as a medium receiving surface that receives the medium that is discharged from the discharge section (figure 5c and paragraph 0061).
As to claim 8, Mae further discloses wherein the discharge position (first position of post-processing 100 as shown in figure 2 or figure 5c) of the post-processing unit is located along the direction (horizontal direction) in which the medium is discharged from the discharge position with respect to the receiving position (second position of post-processing 100 as shown in figure 1 or figure 5b).
As to claim 9, Mae further discloses wherein the discharge position of the post-processing unit (figure 5c for long papers) is changed depending on the length of the medium in the direction in which the medium is discharged from the discharge section (figure 5b for non-long papers; paragraphs 0045, 0061-0062).
As to claim 10, Mae further discloses a controller configured to control the movement of the post-processing unit, wherein the controller is configured to control the 
As to claim 11, Mae further discloses wherein when the medium of a size that is not processed in the post-processing unit is to be transported (long paper) and the post-processing unit is located at the receiving position (second position of post-processing 100 as shown in figure 1 or figure 5b), the controller causes the post-processing unit to move from the receiving position to the discharge position (move from second to first position; paragraphs 0061-0062).
As to claim 12, Mae further discloses wherein the controller sets the receiving position as a home position of the post-processing unit (post-processing 100 position as shown in figure 1 or figure 5b and paragraphs 0048-0049).
Allowable Subject Matter
Claims 2-3, 7, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/           Primary Examiner, Art Unit 2675